DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9th, 2022 has been entered.
Response to Amendment
	The amendment filed September 9th, 2022 has been entered. Claims 1, 2, 8 and 11 have been amended. Claims 1-3, 6-9 and 11 remain pending. 
Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, “each of the cord rods” should read “each of the core rods”. 
Appropriate correction is required.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kangsheng (CN 204602393) in view of Masatoshi (JP 2006/035113) and in view of Onishi (JP 2004/148150). English translations for these references have been provided. 
Regarding claim 1, Kangsheng (CN 204602393) teaches a temperature-controlled tramp metal separation assembly (Paragraph 0002 lines 1-2) comprising: 
a housing (Fig. 1 #1 “frame body”) including a front wall (Fig. 7 see front wall of frame body), a rear wall  (Fig. 7 see rear wall of frame body), a first side wall, a second side wall (Fig. 7 see two side walls of frame body), a first inner plate (Fig. 7 see plate between #12 and #11) and a second inner plate (Fig. 7 see inner plate between #11 and #12), the front and rear walls combining with the first and second side walls to define a receiving space within the housing (Paragraph 0032 lines 8-9), the first inner plate (Fig. 7 see plate between #12 and #11) and the second inner plate (Fig. 7 see plate between #11 and #12) being respectively disposed between the first side wall and the second side wall (Fig. 7 see two side walls of frame body) to divide the receiving space into a first discharging area (Fig. 7 left side #12 “cleaning area”), a second discharging area (Fig. 7 left side #12 “cleaning area”) and a feeding area (Fig. 7 #14 “feed port”); 
a plurality of core rods (Fig. 2 #3 “magnetic rod assembly”), each of the core rods made of non-magnetic materials (Paragraph 0034 lines 6-8) and including a first longitudinal axis (Fig. 2 longitudinal axis of #3), a chamber (Fig. 4 #32 “shaft rod”), a first closed end (Fig. 4 left end of #32) with at least an air inlet (Fig. 4 #33 “central hole” on the left end), a closed second end  (Fig. 4 right end of #32) with at least an air outlet (Fig. 4 #33 “central hole” on the right end); 
a plurality of magnetic sets (Fig. 4 #31 “magnetic bar”), each magnet set including a plurality of magnetic members (Fig. 4 #37 “magnets”); and 
the chamber of the core rod (Fig. 4 #32 “shaft rod”) having a first part (Fig. 4  left section of #3), a second part (Fig. 4 middle section of #3), a third part (Fig. 4  right section of #3) and an air path (Fig. 4 #33), the first part forming a first non-magnetic section (Fig. 4 left section of #3 includes #32) and a first portion of the air path (Fig. 4 #33 in left section of #3), the second part forming a magnetic section (Fig. 4 middle section of #3 includes #31) by nesting one of the magnetic sets  (Fig. 2 #31 “magnetic rod”) therein along the longitudinal axis (Fig. 4 #31 nested along longitudinal axis of #3), and the third part forming a second non-magnetic section (Fig. 4 right section of #3 includes #32) and a third portion of the air path (Fig. 4 #33 in right section of #3);BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/QL/qlApplication No.: 17/183,806Docket No.: 4299-1006PUS1Reply to Office Action of July 01, 2022Page 6 of 16 
the first inner plate (Fig. 7 see plate between #12 and #11) having a plurality of first bores (Fig. 7 see bores in plate between #12 and #11) and the second inner plate  (Fig. 7 see plate between #11 and #12) having a plurality of second bores (Fig. 7 see bores in plate between #11 and #12); 
each of the cord rods (Fig. 2 #3 “magnetic rod assembly”) passing through each of the first bores of the first inner plate (Fig. 2 #3 passing through bores in plate between #12 and #11), each of the second bores of the second inner plate (Fig. 2 #3 passing through bores in plate between #11 and #12) and securing respectively each of ends thereof (Fig. 2 ends of #3) on the front and rear walls (Fig. 2 see ends of #3 secured on front and rear walls) in a way that the first and second non-magnetic sections (Fig. 2 left and right sections of #3) correspond respectively to the first and second discharging areas (Fig. 2 left and right sections of #12) and the magnetic section (Fig. 3 middle section of #3) corresponds to the feeding area (Fig. 7 #14 above middle section); 
a plurality of sleeve tubes (Fig. 2 #2 “sleeve assembly”), each of the sleeve tubes made of non-magnetic materials and including a first portion (Fig. 2 portion of #2 in #11), a second portion (Fig. 2 portion of #2 in #12), a longitudinal length less than the longitudinal length of the core rod (Fig. 2 length of #2 less than length of #3) and an axial hole with an inner diameter (Fig. 2 inner diameter of #2) larger than the outer diameter of the core rod  (Fig. 2 outer diameter of #3) so that the sleeve tube can be sleeved outside the core rod  (Fig. 2 #2 outside of #3) in a way that the sleeve tube passes through the first bore of the first inner plate  (Fig. 2 #2 passing through bores in plate between #12 and #11) and the second bore of the second inner plate (Fig. 2 #2 passing through bores in plate between #11 and #12) to be moveable to and fro (Paragraph 0032 lines 13-15) along the longitudinal axis of the core rod (Fig. 2 longitudinal axis of #3) and between a first position (Fig. 2 position of #2 as shown), wherein the first portion corresponds to the magnetic section to capture tramp metals of raw materials (Fig. 2 section of #2 in #11) and the second portion corresponds to the second non-magnetic section to discharge tramp metals captured thereon (Fig. 2 section of #2 in #12), and a second position (Fig. 2 after #2 is shifted to new position; Paragraph 0032 lines 12-15), wherein the first portion corresponds to the first non-magnetic section to discharge tramp metals captured thereon (Fig. 2 section of #2 which would be shifted from #11 to #12), and the second portion corresponds to the magnetic section to capture tramp metals of raw materials (Fig. 2 section of #2 which would be shifted from #12 to #11); 
a first driving fixture (Fig. 6 left side of #24 “joint”) fixedly connected to a first end of each of the sleeve tubes (Fig. 6 left side #24 fixedly connected to left end of #2) and disposed in the first discharging area (Fig. 2 left side #24 on left side of left section #12), the first driving plate having a plurality of third bores for being passed through by the core rods (Fig. 2 shows bores in #24 which are passed through by #3); 
a second driving fixture (Fig. 6 right side of #24 “joint”) fixedly connected to a second end of each of the sleeve tubes (Fig. 6 right side of #24 connected to right end of #2) and disposed in the second discharging area (Fig. 2 right side of #24 on left side of right section #12), the second driving plate also having a plurality of fourth bores for being passed through by the core rods (Fig. 2 shows bores in #24 which are passed through by #3). 
Kangsheng (CN 204602393) lacks teaching each magnet set including a plurality of magnetic members and a plurality of spacers made of a material having a high magnetic permeability or a high saturation magnetization and respectively disposed between two adjacent magnetic members, the second part forming a magnetic section by nesting one of the magnetic sets therein along the longitudinal axis in a way that a second portion of the air path is formed therein, and a cooling air transmitting unit coupled with each of the core rods to introduce an external cooling air flow from the air inlet, and then discharged from the air outlet via the air path.
Masatoshi (JP 2006/035113) teaches a temperature-controlled tramp metal separation assembly (Paragraph 0001 lines 1-4) wherein each magnet set includes a plurality of magnetic members (Fig. 1 #M1-Mn) and a plurality of spacers (Fig. 1 #Pt) made of a material having a high magnetic permeability or a high saturation magnetization and respectively disposed between two adjacent magnetic members (Paragraph 0023 lines 7-12), wherein the part forming a magnetic section by nesting one of the magnetic sets therein (Fig. 1 nesting of #M1-Mn and #Pt) along the longitudinal axis (Fig. 1 axis of #1b) in a way that a second portion of the air path is formed therein (Fig. 1 air travels within #1b), and a cooling air transmitting unit (Fig. 1 #1f, 1g) coupled with each of the core rods (Paragraph 0018 lines 9-15) to introduce an external cooling air flow from the air inlet (Fig. 1 left side of #1b), and then discharged from the air outlet via the air path (Fig. 1 right side of #1b at #1g). Masatoshi explains that the surface structure in contact with the material being separated is exposed to high temperature material, and the magnetic force irreversibly decreases when the magnets increase in temperature (Paragraph 0003 lines 4-11). Masatoshi additionally states that the spacers made of a material having a high magnetic permeability  are positioned for iron removal for attracting a magnetic substance in a raw material to the surface of the sleeve (Paragraph 0023 lines 10-12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kangsheng (CN 204602393) to include a plurality of spacers made of a material having a high magnetic permeability or a high saturation magnetization and respectively disposed between two adjacent magnetic members, the second part of the core rod forming a magnetic section by nesting one of the magnetic sets therein along the longitudinal axis in a way that a second portion of the air path is formed therein, and a cooling air transmitting unit coupled with each of the core rods to introduce an external cooling air flow from the air inlet, and then discharged from the air outlet via the air path as taught by Masatoshi (JP 2006/035113) in order to supply air through an air path to the magnetic sets to prevent the magnet temperatures from becoming too high and lowering the effectiveness of the system, and to provide a higher strength magnetization for attracting magnetic substance in a material. 
Kangsheng (CN 204602393) lacks teachingReply to Office Action of July 01, 2022Page 7 of 16 a first driving fixture being a first driving plate; a second driving fixture being a second driving plate; and a linear actuator connected with the first or the second driving plates for actuating the sleeve tubes to move back and forth along the core rods between the first position and the second position. 
Onishi (JP 2004/148150) teaches a tramp metal separation assembly (Paragraph 0001 lines 1-4) comprising a first driving plate (Fig. 4 #3 “plate”) fixedly connected to each of the sleeve tubes (Fig. 4 #1, Paragraph 0032 lines 6-8) and disposed in the first discharging area (Fig. 4 #3 in far right discharging area); 
a second driving plate fixedly (Fig. 4 #2 “plate”) connected to a second end of each of the sleeve tubes (Fig. 4 #2 connected to end of #1); and 
a linear actuator (Paragraph 0037 lines 1-6) connected with the first (Fig. 3 #6, 6r connected to #3) or the second driving plates for actuating the sleeve tubes to move back and forth (Paragraph 0041 lines 1-5, Paragraph 0045 lines 1-7) along the core rods (Fig. 5 #1a moves along #1m) between the first position and the second position (Fig. 3, Fig. 4). 
Onishi (JP 2004/148150) explains that the support plate is driven smoothly by the air cylinder and rod (Paragraph 0037 lines 3-6), and previously had states that in order to smoothly move the plurality of sleeve tubes, it is necessary to maintain the positional relationship between the sleeve tubes and the plate supporting the sleeve tube (Paragraph 0009 lines 7-12). Additionally, Onishi states that the driving plates can function as a lid or blocking plate, which is able to seal a side portion of an area and block an influence of magnetic force of the magnets during cleaning (Paragraph 0030 lines 9-14). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kangsheng (CN 204602393) to include a first driving fixture being a first driving plate; a second driving fixture being a second driving plate; and a linear actuator connected with the first or the second driving plates for actuating the sleeve tubes to move back and forth along the core rods between the first position and the second position as taught by Onishi (JP 2004/148150) in order to smoothly move the plurality of sleeve tubes  between the first position and the second position and block unintentional magnetic force during cleaning. 
Regarding claim 2, Kangsheng (CN 204602393) teaches a temperature-controlled tramp metal separation assembly wherein each of the magnetic members (Fig. 4 #37 “magnets”) includes a first through hole (Fig. 4 center of #37).
As mentioned regarding claim 1, Kangsheng lacks teaching an air path formed by the magnetic sets, and lacks teaching spacers. Therefore, Kangsheng lacks teaching part of the air path formed by the first through hole, and each of the spacers including a second through hole coaxial with the first through hole such that a part of the air path is formed by the first and second through holes. 
Masatoshi (JP 2006/035113) teaches a temperature-controlled tramp metal separation assembly (Paragraph 0001 lines 1-4) wherein each of the magnetic members (Fig. 1 #M1-Mn) includes a first through hole (Fig. 1 hole in #m1-Mn around #1b) and each of the spacers (Fig. 1 #Pt) includes a second through hole (Fig. 1 hole in #Pt around #1b) coaxial with the first through hole (Fig. 1 along axis of #1b) such that a part of the air path is formed by the first and second through holes (Paragraph 0012 lines 4-5). Masatoshi explains that the surface structure in contact with the material being separated is exposed to high temperature material, and the magnetic force irreversibly decreases when the magnets increase in temperature (Paragraph 0003 lines 4-11). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kangsheng (CN 204602393) to include each of the magnetic members includes a first through hole and each of the spacers includes a second through hole coaxial with the first through hole such that a part of the air path is formed by the first and second through holes as taught by Masatoshi (JP 2006/035113) in order to prevent the magnets from decreasing in strength. 
Regarding claim 6, Kangsheng (CN 204602393) teaches a temperature-controlled tramp metal separation assembly comprising a first non-magnetic inner tube (Fig. 4 left #32 “shaft rod”) and a second non-magnetic inner tube (Fig. 4 right #32 “shaft rod”) wherein the first non-magnetic inner tube is disposed within the first part of the core rod (Fig. 4 left section of #3) and abuts against a first side of the magnetic set (Fig. 4 #32 abuts against left side of #31), and the second non-magnetic inner tube (Fig. 4 right #32 “shaft rod”) is disposed within the third part of the core rod (Fig. 4  right section of #3) and abuts against a second side of the magnetic set (Fig. 4 #32 abuts against right side of #31). 
Regarding claim 11, Kangsheng (CN 204602393) lacks teaching a temperature-controlled tramp metal separation assembly comprising a guiding rod having a second longitudinal axis, being disposed on one of the side walls of the housing and being coupled with the driving plates in a way that the second longitudinal axis is parallel to the first longitudinal axis of the core rods for guiding the back and forth movement of the driving plates along the first longitudinal axis of the core rods. 
Onishi (JP 2004/148150) teaches a tramp metal separation assembly (Paragraph 0001 lines 1-4) comprising a guiding rod (Fig. 3 #5) having a second longitudinal axis (Fig. 3 axis of #5), being disposed on one of the side walls of the housing (Fig. 3 #5 along side wall of #4) and being coupled with the driving plates (Fig. 3 #2, 3, Paragraph 0036 lines 1-11) in a way that the second longitudinal axis is parallel to the first longitudinal axis of the core rods (Fig. 3 axis of #1 parallel to axis of #5) for guiding the back and forth movement of the driving plates along the first longitudinal axis of the core rods (Paragraph 0036 lines 4-11). Onishi explains that the guiding rod supports and guides the driving plates such that the guiding plates are smoothly moved from a first position to a second position (Paragraph 0036 line 8-Paragraph 0037 line 6). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kangsheng (CN 204602393) to include the guide rods as taught by Onishi (JP 2004/148150) in order so support and guide the driving plates smoothly. 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kangsheng (CN 204602393) in view of Masatoshi (JP 2006/035113) and in view of Onishi (JP 2004/148150), and further in view of Knoll et al. (US 6062393). 
Regarding claim 7, Kangsheng (CN 204602393) lacks teaching a temperature-controlled tramp metal separation assembly further comprising a temperature sensor disposed on the housing and coupled with the cooling air transmitting unit in a way that when the operating temperature of the housing is equal to or greater than a first predetermined temperature, the temperature sensor will produce a first signal to actuate the cooling air transmitting unit for introducing external cooling air flow into the air path, and when the operating temperature of the housing is equal to or lower than a second predetermined temperature, the temperature sensor will produce a second signal to stop the cooling air transmitting unit from introducing external cooling air flow into the air path. 
Knoll et al. (US 6062393) teaches a temperature-controlled tramp metal separation assembly comprising a temperature sensor (Fig. 6 #55 “thermocouple”) disposed on the housing and coupled with the cooling air transmitting unit (Col. 4 lines 52-54) in a way that when the operating temperature of the housing is equal to or greater than a first predetermined temperature (Col. 5 lines 3-9), the temperature sensor (Fig. 6 #55 “thermocouple”) will produce a first signal (Col. 5 line 4) to actuate the cooling air transmitting unit for introducing external cooling air flow into the air path, and when the operating temperature of the housing is equal to or lower than a second predetermined temperature (Col. 5 lines 3-7), the temperature sensor will produce a second signal (Col. 5 line 4) to stop the cooling air transmitting unit from introducing external cooling air flow into the air path. Knoll et al. explains that magnet temperatures above 200 degrees Fahrenheit would be detrimental to the magnets and lower the effectiveness of the system (Col. 5 lines 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kangsheng (CN 204602393) to include a temperature sensor coupled with the cooling air transmitting unit as taught by Knoll et al. (US 6062393) in order to supply air to the system to prevent the magnet temperatures from becoming too high and lowering the effectiveness of the system. 
Regarding claim 8, Kangsheng (CN 204602393) lacks teaching wherein a temperature sensor is mounted on a part of the first side wall located in the feeding area of the housing. 
Knoll et al. (US 6062393) teaches a temperature-controlled tramp metal separation assembly comprising a temperature sensor (Fig. 6 #55 “thermocouple”) mounted on a part of the first side wall (Fig. 6 #36 “plate”) located in the feeding area of the housing (Col. 5 lines 3-7). Knoll et al. explains that magnet temperatures above 200 degrees Fahrenheit would be detrimental to the magnets and lower the effectiveness of the system (Col. 5 lines 7-9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kangsheng (CN 204602393) to include a temperature sensor mounted on a part of the first side wall located in the feeding area of the housing as taught by Knoll et al. (US 6062393) in order to sense the temperature of the magnets and supply air to the system to prevent the magnet temperatures from becoming too high and lowering the effectiveness of the system. 
Regarding claim 9, Kangsheng (CN 204602393) teaches a temperature-controlled tramp metal separation assembly comprising a plurality of the core rods (Fig. 2 #3 “magnetic rod assembly”) and a plurality of the sleeve tubes (Fig. 2 #2 “sleeve assembly”), wherein the core rods and the sleeve tubes are divided into a plurality of groups (Fig. 7 shows frame which holds an upper group and a lower group of core rods and sleeve tubes), each of the groups is arranged in a way that each of the core rods and each of the sleeve tubes are parallel to each other in a horizontal plane (Fig. 2 #2, 3 of upper group shown extending parallel in a horizontal plane), and each of the horizontal planes is spaced apart such that the core rods and the sleeve tubes are provided in a staggered configuration (Fig. 7 shows frame with staggered support of core rods) to ensure contact of the raw materials with the first and second portions (Fig. 2 #2 in #11, #2 in #12 on the left of #11) of the sleeve tubes.
Kangsheng (CN 204602393) lacks teaching the cooling air transmitting unit which includes an air introducing member with external cooling air suppliers, an air diverter having a plurality of output ends connected respectively to the air inlet of each of the core rods, and a controlling member operatively connected to the air introducing member and the air diverter. 
Knoll et al. (US 6062393) teaches a cooling air transmitting unit (Col. 4 lines 52-54) which includes an air introducing member (Fig. 6 #42 “hollow shaft end”) with external cooling air suppliers (Col. 4 lines 54-54 “suitable blower”), an air diverter having an output end connected respectively to the air inlet (Fig. 6 #46 “opening”) of the core rod (Col. 4 lines 52-58), and a controlling member (Fig. 6 #55) operatively connected to the air introducing member (Fig. 6 #42) and the air diverter (Col. 5 lines 3-9). Knoll et al. explains that magnet temperatures above 200 degrees Fahrenheit would be detrimental to the magnets and lower the effectiveness of the system (Col. 5 lines 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kangsheng (CN 204602393) to include a cooling air transmitting unit which includes an air introducing member with external cooling air suppliers, connected to the air introducing member and the air diverter as taught by Knoll et al. (US 6062393) in order to supply air to the system to prevent the magnet temperatures from becoming too high and lowering the effectiveness of the system. While Knoll et al. only teaches an air diverter having a single output end connected to an individual core rod, it would have been obvious to apply this feature to the air inlet of each of the core rods as taught by Kangsheng (CN 204602393) in order to control the temperature of the magnet members in each core rod. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kangsheng (CN 204602393) in view of Masatoshi (JP 2006/035113) and in view of Onishi (JP 2004/148150), and further in view of Takahiko (CN 20318189). 
Regarding claim 3, Kangsheng (CN 204602393) teaches a temperature-controlled tramp metal separation assembly wherein each of the magnetic members (Fig. 4 #37 “magnets”) have a circular-shaped cross section (Fig. 4 shows cross section of shaft #32 which have same circular-shaped cross section as magnets #37).
Kangsheng (CN 204602393) lacks teaching a temperature-controlled tramp metal separation assembly wherein each of the core rods includes a first flat surface, a second flat surface and an arc-shaped surface, the first flat surface and the second flat surface are combined to form an upper portion of the chamber with an included angle less than 90 degrees, the arc-shaped surface are combined with the first flat surface and the second flat surface to form an arc-shaped lower portion of the chamber, each of the magnetic members and each of the spacers are nested in the lower portion of the chamber in a way that a part of the upper portion of the chamber forms the air path.
Takahiko (CN 20318189) teaches a temperature-controlled tramp metal separation assembly (Page 2 lines 1-4) wherein each of the core rods includes a first flat surface (Fig. 5 #13a “line part” on left), a second flat surface (Fig. 5 #13a “line part” on right) and an arc-shaped surface (Fig. 5 #12a “circular arc portion”), the first flat surface and the second flat surface are combined to form an upper portion (Fig. 5 #13a left and right form upper portion) of the chamber with an included angle less than 90 degrees (Fig. 5 angle between #13a left and right is less than 90 degrees), the arc-shaped surface are combined with the first flat surface and the second flat surface to form an arc-shaped lower portion (Fig. 5 #12a forms lower portion) of the chamber, each of the magnetic members (Fig. 8 #82) and each of the spacers (Fig. 7 #83) are nested in the lower portion of the chamber (Fig. 8 see #82 (and #83) nested in lower portion of sleeve pipe) in a way that a part of the upper portion of the chamber forms the air path (Fig. 8 see upper portion of sleeve pipe not occupied by #82). Takahiko explains that using a tear shaped bar magnet, the material should fall along the sides of the tear drop in the vertical direction and be collected closer to the bottom arc-shaped surface, therefore not affecting the flow direction of the material and resulting in a higher degree of separation (Page 3, effect #(5)). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kangsheng (CN 204602393) to include each of the core rods with a first flat surface, a second flat surface, and an arc-shaped surface as taught by Takahiko (CN 20318189) in order to provide a more effective collection of magnetic materials, thus resulting in a higher degree of separation. 
Response to Arguments
Applicant’s arguments, filed September 9th, 2022, with respect to the rejection(s) of claim(s) 1-2 and 6-9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Masatoshi (JP 2006/035113) and in view of Onishi (JP 2004/148150). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./               Examiner, Art Unit 3653                                                                                                                                                                                         
/MICHAEL MCCULLOUGH/               Supervisory Patent Examiner, Art Unit 3653